Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Response
	In Applicant’s Response dated 3/30/21, the Applicant amended claims 1-4, 6-12, 14, 15 and argued claims 1, 11 and 12 previously rejected in the Office Action dated 10/30/20. 
	In light of the Applicant’s amendments and remarks, rejections under 35 USC 102 have been withdrawn. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Calistri-Yeh, United States Patent Publication 2016/0055541 A1, in view of Berner et al., WO2013/013091 (hereinafter “Berner”).
Claim 1:
	Calistri-Yeh discloses:
An information processing system comprising:
a display that displays an object among multiple objects and a descriptive text describing the object (see paragraph [0083]). Calistri-Yeh teaches displaying a plurality of descriptive text describing objects;
a transceiver that acquires information about a description format of a descriptive text describing a first object (see paragraphs [0082] and [0083]). Calistri-Yeh teaches acquiring multiple objects described by the descriptive text and a formatting which is by topic interest;
a processor that is configured to:
specify the first description format that the first user prefers based on the information acquired by the transceiver (see paragraphs [0010]-[0010] and ;
decide a recommendation target to recommend to the first user from among the multiple objects (see paragraph [0092]). Calistri-Yeh teaches deciding a recommendation to the user among the multiple objects; and

Calistri-Yeh fails to expressly disclose objects having description format of a first descriptive text to describe the first object based on a user.

	Berner discloses:
wherein in a case where the first object is selected by a first user, a first description format of a first descriptive text is used to describe the first object for the first user, and wherein in a case where the first object is selected by a second user, a second description format of a second descriptive text is used to describe the first object for the second user (see paragraphs [0013]-[0015]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences.
in response to the recommendation target being the first object, control the display to display the decided recommendation target and the descriptive text describing the decided recommendation target for the first user based on the specified first description format (see paragraphs [0019]-[0020] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Claim 2:
	Calistri-Yeh discloses:
wherein the transceiver acquires information about a description format of a descriptive text describing a second object not selected by the first user (see paragraph [0083]). Calistri-Yeh teaches acquires information about the format about object not selected, and
the processor specifies the first description format based on the information about the description format of the first descriptive text associated with the first object selected by the first user and the information about the description format of the descriptive text associated with the second object not selected by the first  user (see paragraph [0083]). Calistri-Yeh teaches specifying the description format based on the formatting and the content of interest and determining based on the best combination, the recommendation is chosen.


Claim 3:
	Calistri-Yeh discloses:
calculate an indicator related to a first user preference regarding the description format, based on the information about the first description format of the first descriptive text associated with the first object selected by the user and the information about the description format of the first descriptive text associated with the second object not selected by the first user, wherein (see paragraph [0083]). Calistri-Yeh teaches calculating between the selected object, candidate objects and the presentation format, wherein 
specify the description format based on the calculated indicator (see paragraph [0083]). Calistri-Yeh teaches specifying the format and presentation based the recommendation and the format.

Claim 4:
	Calistri-Yeh discloses:
wherein the first description format of the first descriptive text displayed by the first descriptive text display is a format of a description related to a basis for recommending the recommendation target to the first user (see paragraph [0092]). Calistri-Yeh teaches the format is related to the basis for recommending the final object to the user.

Claim 5:
	Calistri-Yeh discloses:
wherein the format of the description related to the basis is a format of a description of a feature of the recommendation target in a category to which the user preference belongs (see paragraph [0117]). Calistri-Yeh teaches the format of the description of a feature of the recommendation target in a category to which the user preference belongs such as demographics, seasonal, psychographic, etc.

Claim 6:
	Calistri-Yeh discloses:
a memory that stores the information about the first description format acquired by the transceiver (see paragraph [0083]). Calistri-Yeh teaches storing a variety of formats and presentation configurations to use for presentation; and
wherein the processor is further configure to:
a calculator that calculates a compatibility indicator related to a compatibility between the first object and the first description format, based on the information stored in the storage unit (see paragraph [0083]). Calistri-Yeh teaches calculating between the object and the presentation format, wherein 
specify the first description format on a basis of the compatibility indicator (see paragraph [0083]). Calistri-Yeh teaches specifying the format and presentation based the recommendation and the format.

Claim 7:
	Calistri-Yeh discloses:
the processor calculates the compatibility indicator related to the compatibility between the recommendation target and the first description format, and (see paragraph [0083]). Calistri-Yeh teaches calculating between the selected object and the presentation format, wherein 
the processor specifies the first description format based on the compatibility indicator associated with the recommendation target (see paragraph [0083]). Calistri-Yeh teaches specifying the format and presentation based the recommendation and the format.

Claim 8:
	Calistri-Yeh discloses:
the processor calculates the compatibility indicator related to the compatibility between the specified first description format and the first object, and (see paragraph [0083]). Calistri-Yeh teaches calculating between the selected object and the presentation format, wherein 
the processor decides the recommendation target based on the compatibility indicator associated with the specified first description format (see paragraph [0083]). Calistri-Yeh teaches the selection of the recommendation object aligns with the user’s interests and format/presentation configurations.

Claim 9:
	Calistri-Yeh discloses:
the processor specifies the first description format and decides the recommendation target based on the compatibility indicator (see paragraphs [0083] and [0092]). Calistri-Yeh teaches the specifier specifying the format and the target based on the compatibility.

Claim 10:
	Calistri-Yeh discloses:
the information about the first description format acquired by the transceiver includes information related to a number of first description formats used in the first descriptive text describing the first object selected by the first user, and the processor specifiers a number of first description formats that the first user prefers (see paragraph [0083]). Calistri-Yeh teaches a user can select a variety of formats and presentations for the content recommendations to be displayed. 

Claim 11:
	Calistri-Yeh discloses:
An information processing system comprising:
a display that displays an object among multiple objects and a descriptive text describing the object (see paragraph [0083]). Calistri-Yeh teaches displaying a descriptive text describing an object;
a transceiver that acquires information about a description format of a first descriptive text describing a first object (see paragraphs [0082] and [0083]). ;
a processor that is configured to:
specify a combination of the first object and the description format that the user prefers, based on the information about the description format acquired by the transceiver; and (see paragraphs [0010]-[0010] and [0082]). Calistri-Yeh teaches specifying the format that the user prefers based on the format acquired. The user has a profile with preferences of presentation configurations and the users interest;

Calistri-Yeh fails to expressly disclose objects having description format of a first descriptive text to describe the first object based on a user.

	Berner discloses:
wherein in a case where the first object is selected by a first user, a first description format of a first descriptive text is used to describe the first object for the first user, and wherein in a case where the first object is selected by a second user, a second description format of a second descriptive text is used to describe the first object for the second user (see paragraphs [0013]-[0015]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and 
control the display to display first object and the first descriptive text describing the first object based on the specified first description format (see paragraphs [0019]-[0020] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Claim 12:
	Calistri-Yeh discloses:
An information processing system comprising:
a display that displays an object among multiple objects and a descriptive text describing the object (see paragraph [0083]). Calistri-Yeh teaches displaying a descriptive text describing an object;
a transceiver that acquires history information related to at least one of selection history of first objects and a search history of first objects (see paragraphs [0039], [0082] and [0083]). Calistri-Yeh teaches acquiring multiple objects ;
a processor that is configured to:
decide a recommendation target decider that decides a recommendation target to recommend to the user from among the multiple objects based on the history information; (see paragraphs [0039] and [0092]). Calistri-Yeh teaches deciding a recommendation to the user among the multiple objects and based on the history information; and
specify the first description format of the first descriptive text describing the recommendation target based on a decision basis when one of the first objects is decided as the recommendation target; and (see paragraphs [0010]-[0010] and [0082]). Calistri-Yeh teaches specifying the format that the user prefers based on the format acquired;
control the display to display the decided recommendation target for the first user and the first descriptive text describing the decided recommendation target based on the specified first description format (see paragraph [0092]). Calistri-Yeh teaches a presentation display describing the decided recommendation target based on the presentation configurations.

Calistri-Yeh fails to expressly disclose objects having description format of a first descriptive text to describe the first object based on a user.

	Berner discloses:
wherein in a case where the first objects are selected or search by a first user, a first format of a first description text is used to describe the first objects for the first user, and wherein in a case where the first objects are selected by or searched by a second user, a second format of a second descriptive text is used to describe the second objects for the second user (see paragraphs [0013]-[0015]). Berner teaches based on the preferences or factors of each user, the recommendation of objects are based on the user’s preferences. If the object fits both user selected factors and preferences, it will be presented differently. The explanation displayed are based on the user preferences.
in response to the recommendation target being the first object, control the display to display the decided recommendation target and the descriptive text describing the decided recommendation target for the first user based on the specified first description format (see paragraphs [0019]-[0020] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Claim 13:
	Calistri-Yeh discloses:
calculate an indicator related to a user preference regarding the object based on the history information, wherein (see paragraphs [0039] and [0083]). Calistri-Yeh teaches calculating between the selected object,  the presentation format and history information, wherein 
decide the recommendation target based on the indicator, and wherein the decision basis is a category to which belongs the user preference related to the indicator that acts as a motive by which the processor decides the recommendation target (see paragraph [0083]). Calistri-Yeh teaches the selection of the recommendation object aligns with the user’s interests and format/presentation configurations.

Claim 14:
	Calistri-Yeh discloses:
a memory that stores the history information acquired by the transceiver, wherein (see paragraphs [0039] and [0083]). Calistri-Yeh teaches storing a variety of formats and presentation configurations to use for presentation and history information; and
the processor calculates indicators in multiple categories to which preferences of the first user belong, based on information stored in the memory (see paragraph [0039]-[0043]). Calistri-Yeh teaches indicators and calculation to which preferences and interested the user belongs to,
the processor decides the recommendation target based on the indicators in the multiple categories, and the decision basis is the category of the indicator that contributes most to the decision of the recommendation target from among the indicators in the multiple categories. (see paragraphs [0082], [0083] and [0092]). Calistri-Yeh teaches recommending the target based the history information, multiple categories, highest rank category, etc.

Claim 15:
	Calistri-Yeh discloses:
wherein the decided recommendation target is a product to recommend to the user from among multiple products (see paragraph [0026]). Calistri-Yeh teaches the target is a product to recommend among other products, and

Calistri-Yeh fails to expressly disclose objects having description format of a first descriptive text to describe the first object based on a user.

	Berner discloses:
the first descriptive text describing the decided recommendation target comprises at least one of a context that describes a situation in which the decided recommendation target is used, a content that describes a type or an attribute of the decided recommendation target, and a demographic that describes attributes of users using the decided recommendation target (see paragraphs [0013]-[0015]). Berner teaches based on the 
in response to the recommendation target being the first object, control the display to display the decided recommendation target and the descriptive text describing the decided recommendation target for the first user based on the specified first description format (see paragraphs [0019]-[0020], [0056] and figure 4). Berner teaches based on the user preferences, the explanation/descriptive text for recommendations are displayed. Such attributes can include demographic information, user gender, income, cuisine type, evaluations, etc.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Calistri-Yeh to include presenting different description based on user’s preferences for the purpose of being user friendly when displaying recommendations, as taught by Berner. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/5/21